

CONFORMIS, INC.
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is effective as of February 17,
2020 (the “Effective Date”), by and between Conformis, Inc., a Delaware
corporation (the “Company”), and Frederick W. Driscoll, an individual with an
address listed on the signature page hereto (the “Consultant”).
WHEREAS, the Company desires consulting and similar services relating to the
Company’s business and products; and
WHEREAS, the Consultant desires to contract with the Company to perform such
services.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter recited,
the sufficiency of which is hereby acknowledged, the parties agree as follows:
1.Scope of Work. The Consultant will perform the services set forth in Exhibit A
attached hereto (the “Services”). Any additions to or modifications of the
Services will be set forth in writing and will be signed by both parties in
advance of the Consultant performing such additional or modified Services. The
performance of Services and the compensation for Services necessary to the
completion of such additions or modifications will be governed by this Agreement
unless otherwise described in a written agreement of the parties.
2.    Term. The Consultant will serve as a consultant to the Company for a
period commencing on the Effective Date and concluding when terminated in
accordance with Section 9 of this Agreement (the “Term”).
3.    Consulting Fees. The Company agrees to pay the Consultant for the Services
in accordance with the payment schedule set forth in Exhibit B attached hereto.
4.    Documentation of Services and Payments. The Consultant will include with
all invoices submitted to the Company an itemization and description of all
Services for which the Consultant requests compensation with reasonable
specificity to allow the Company to adequately account for such Services. The
Company will pay each undisputed invoice submitted hereunder within 30 days of
receipt thereof.
5.    Noninterference; Noncompetition. Consultant shall abide by Sections
5.2–5.4 of the Employee Confidential Information, Inventions, Non-Competition,
and Non-Solicitation Agreement by and between Company and Consultant having an
effective date of October 23, 2019 (the “Non-Compete Agreement”) which are
incorporated herein by reference. For clarity, the “Restricted Period” described
in Section 5.2 of the Non-Compete Agreement shall begin running as of the first
day following Consultant’s last day of employment with the Company.
6.    Confidentiality.
(a)    Definition. For purposes of this Agreement, “Confidential Information”
means all non-public, confidential or proprietary information disclosed on or
after the Effective Date by the Company (including any parent, subsidiary or
affiliate of the Company, and any person or entity directly or indirectly
controlled by or controlling the Company, or in which any of the aforesaid have
at least a 50% interest) or its representatives to the Consultant relating to
any of the Company’s or a third party’s technology and/or business including,
without limitation, this Agreement, Inventions (as defined below), any other
inventions, trade secrets, patents, ideas, licenses, research and development,
software, or other intellectual property, manufacturing plans, operations,
business plans, finance plans, financial information, marketing plans, customer
information, information regarding vendors and suppliers, products, services,
strategic partnerships, or other information of Company or a third party known
to be confidential or proprietary, and/


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 1

--------------------------------------------------------------------------------




or other information of Company or a third party that reasonably should be known
to be confidential or proprietary. Confidential Information may be in any form,
including, without limitation, oral, written, and/or electronic form, and
further includes, for example, notes, compilations, reports, databases,
summaries and other materials prepared by or for the Consultant that contain,
are based on, or derived from, in whole or in part, Confidential Information.
Confidential Information does not include information that the Consultant can
document (a) is (through no improper action or inaction of the Consultant)
generally known by the public, (b) is rightfully in the Consultant’s possession
or rightfully known by the Consultant prior to receipt by the Company and was
not disclosed in violation of any restrictions regarding confidentiality,
(c) became available to the Consultant rightfully from a third party, and was
not disclosed in violation of restrictions on confidentiality, or (d) was or is
developed independently by the Consultant without reference to or use of, in
whole or in part, any Confidential Information. For clarity, the Non-Compete
Agreement shall apply to Proprietary Information (as defined in the Non-Compete
Agreement) received by Consultant prior to the Effective Date and nothing in
this Agreement shall modify Consultant’s obligations to the Company under the
Non-Compete Agreement. Further, the parties agree that during the term of this
Agreement, the Company shall not provide to Consultant, and Consultant shall not
accept, any Confidential Information that is not related to patient-specific,
patient-matched and/or patient-engineered orthopedic implants and instruments
for the knee and hip.
(b)    Nondisclosure. The Consultant acknowledges that Confidential Information
is of great value to the Company. Accordingly, the Consultant agrees to hold all
Confidential Information in confidence and not disclose, use, copy, publish,
summarize or, if applicable, remove from the premises of the Company any
Confidential Information. Upon the expiration or termination of this Agreement,
the Consultant agrees (i) to promptly deliver to the Company all papers,
records, data, notes, drawings, files, documents, samples, devices, products,
equipment and other materials, including copies and in whatever form, relating
to the Company that the Consultant possesses or creates, whether or not
confidential or proprietary, (ii) to not disclose, use, copy, publish, summarize
or, if applicable, remove from the premises of the Company any Confidential
Information, and (iii) to promptly execute and deliver to the Company the
“Termination Certificate” attached hereto as Exhibit C.
7.    Inventions and Original Works of Authorship.
(a)    Definition. For purposes of this Agreement, “Inventions” means any and
all ideas and discoveries, including, without limitation, inventions, trade
secrets, original works of authorship, findings, reports, disclosures,
processes, systems, methods, formulae, procedures, concepts, compositions,
techniques, drawings, models, diagrams, flow charts, research, data, devices,
machinery, intellectual property, instruments, materials, products, patterns,
compilations, programs, techniques, sequences, designs, specifications,
documentation, algorithms, software, computer programs, source code, object code
and mask works, as well as improvements thereof or know-how related thereto,
whether copyrightable or patentable or not, which are made by the Consultant,
alone or in combination with others, (i) pursuant to, related to or resulting
from the provision of Services or other tasks by the Consultant under this
Agreement or any other agreement with the Company, or (ii), during the Term,
that involve patient-specific, patient-matched and/or patient-engineered
orthopedic implants, instruments and surgical procedures for the knee, hip,
shoulder or ankle, or (iii) with the use of or as a result of access to
Confidential Information, including, without limitation, any derivative work
which constitutes an improvement or modification to any Confidential
Information, such as any design, drawing, or product that embodies Confidential
Information.
(b)    Ownership and Assignment. All Inventions are and shall be the sole and
exclusive property of the Company and/or its nominees or assigns. Consultant
hereby assigns to the Company any and all right, title and interest Consultant
has, may have, or may acquire in all Inventions, and also all intellectual
property rights relating thereto. To the extent that ownership of, or any rights
to, any such Inventions does not immediately or automatically vest in the
Company, the Consultant hereby assigns and agrees to assign to the Company or
its designees, without further consideration, the Consultant’s entire right,
title, and interest in and to all such existing and future Inventions,
including, without limitation, all rights to obtain, register, perfect,
litigate, enforce and otherwise exploit inventions, patents, copyrights, trade
secrets,


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 2

--------------------------------------------------------------------------------




and other intellectual property rights and protections with respect thereto
(whether or not patent or copyright applications are filed thereon). The
Consultant will promptly notify the Company in writing of all Inventions so
conceived or made by the Consultant. The Consultant shall have no license to or
rights of any kind, including, including any such contractual rights or rights
by operation of law, to any Inventions, unless explicitly granted by Company in
writing in a separate agreement.
(c)    Power of Attorney. During the Term and as necessary thereafter, the
Consultant will assist the Company (at the Company’s expense) in performing any
and all tasks and other actions reasonably necessary to obtain and enforce
patents, copyrights, mask work rights, and other forms of intellectual property
protection on Inventions, and to fulfill any and all related duties and
obligations required by law. If the Company is unable because of the mental or
physical incapacity of the Consultant or for any other reason to secure the
signature of the Consultant to apply for or to pursue any application for any
United States or foreign letters patent or copyright registrations covering
Inventions assigned to the Company pursuant to Section 7(b), then the Consultant
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as the Consultant’s agent and attorney in fact, to act for
and on the Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon.
(d)    Moral Rights. The Consultant also hereby irrevocably transfers and
assigns to Company, and agrees to irrevocably transfer and assign to Company,
and waives and agrees never to assert, any and all “Moral Rights” (as defined
below) that the Consultant may have in or with respect to any Inventions, during
and after the Term. “Moral Rights” mean any rights to claim authorship of any
Invention, to object to or prevent the modification or destruction of any
Invention, to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is called or generally referred to as a “moral right.”
(e)    Patent Applications. If the Company files an original United States
patent application covering any invention of which the Consultant is a named
inventor, the Consultant will receive an inventor’s fee of $100.
(f)    Further Assurances. The Consultant will execute such documents as the
Company will reasonably require to evidence and confirm the transfer of rights
to the Company made under this Agreement.
8.    Publishing. As provided in Sections 6 and 7 above, data resulting from the
Consultant’s provision of Service pursuant to this Agreement, or the use of or
access to Confidential Information, shall be an Invention owned by the Company
and subject to confidential treatment. The Consultant shall not directly or
indirectly (including, without limitation, by publication) disclose any such
data or other Company Inventions or Confidential Information without the prior
written consent of the Company. The Company shall have full editorial control
with respect to any proposed publication by the Consultant that includes or
makes reference to such data or other Company Inventions or Confidential
Information (with the prior written consent of the Company), including without
the limitation the rights to (a) not publish or make public such data or other
Company Inventions or Confidential Information, (b) remove any such data or
other Company Inventions or Confidential Information contained therein, and
(c) protect its rights to any patentable Inventions set forth therein. As
provided in Section 7 above, any such publication shall be an Invention owned by
the Company.
9.    Termination. This Agreement will automatically terminate as stated in
Exhibit A. In the event of any termination of this Agreement, the Company will
make payments to the Consultant for all work performed in accordance with the
terms and conditions of this Agreement up to the date of termination, and the
Consultant will immediately return to the Company, without limitation, all
documents, drawings and any other items of whatever nature supplied to the
Consultant by the Company or owned by the Company pursuant to this Agreement.


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 3

--------------------------------------------------------------------------------




10.    Survival. Each and all of the terms, provisions and/or covenants of each
of Sections 5 through 22 of this Agreement will, for any and all purposes
whatsoever, survive the termination of this Agreement.
11.    Independent Contractor/Taxes. Consultant is not an agent or employee of
the Company and has no authority to act on behalf of the Company or to otherwise
obligate or bind the Company by contract or otherwise. Except as required by a
final determination by the Internal Revenue Service or state taxing authority
and upon due notice to the other party, the Consultant and the Company agree to
treat the Consultant as an independent contractor for tax purposes and to file
all tax and information returns and pay all applicable taxes on that basis.
12.    Third Party Contracts. The Consultant represents that, other than with
THINK Surgical, Inc., and except as disclosed in writing to the Company, (a)
there are no other contracts to assign Inventions that are now in existence
between any other party and the Consultant, and (b) the Consultant has no
employments, consultancies or undertakings which would restrict or impair the
Consultant’s performance of this Agreement. The Consultant will not improperly
use or disclose any proprietary information or trade secrets of any former or
current employer or other third party. The Consultant will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former or current employer or other third party unless consented to in
writing by such employer or such other third party. If, in the course of the
Consultant’s performance of this Agreement, the Consultant incorporates a prior
Consultant-owned invention into a Company product, process or machine, the
Company is hereby granted and will have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
prior invention.
13.    Assignment. The rights and liabilities of the parties hereto will bind
and inure to the benefit of their respective successors, assigns, heirs,
executors and administrators, as the case may be; provided, however, that as the
Company has specifically contracted for the Services to be provided by the
Consultant hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.
14.    Governing Law; Consent to Jurisdiction. This Agreement will be governed
by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts, excluding those laws that direct the application of the laws of
another jurisdiction. The Consultant hereby submits to the sole jurisdiction and
venue of the courts of the Commonwealth of Massachusetts for purposes of any
action or proceeding relating to this Agreement.
15.    Injunctive Relief. The Consultant acknowledges and agrees that damages
will not be an adequate remedy in the event of a breach of any of the
Consultant’s obligations under this Agreement. The Consultant therefore agrees
that the Company will be entitled (without limitation of any other rights or
remedies otherwise available to the Company and without the necessity of posting
a bond or other security) to obtain an injunction from any court of competent
jurisdiction prohibiting the continuance or recurrence of any breach of this
Agreement.
16.    Headings. The headings in this Agreement are intended principally for
convenience and will not, by themselves, determine the rights and obligations of
the parties to this Agreement.
17.    Attorneys’ Fees. The prevailing party in any suit brought to enforce its
rights under this Agreement will be entitled to reasonable attorneys’ fees and
costs.
18.    Notices. All notices, requests, demands, and other communications
required by, or made in connection with, this Agreement or the transactions
contemplated by this Agreement, will be in writing and will be deemed to have
been duly given on the date of delivery, if delivered in person or by overnight
mail carrier, or three business days after mailing if mailed by certified or
registered mail, postage prepaid, return receipt requested, addressed as
follows:


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 4

--------------------------------------------------------------------------------




If to the Company:
Conformis, Inc.

600 Technology Park Drive
Billerica, MA 01821
Attention: Chief Executive Officer
With a copy to:
Conformis, Inc.
600 Technology Park Drive
Billerica, MA 01821
Attention: Chief Legal Officer
If to the Consultant:        The email address listed on the signature page
hereto.
Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 18.
19.    Severability. If any provision of this Agreement is held to be
unenforceable for any reason, such provision will be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the
maximum extent possible. In any event, all other provisions of this Agreement
will be deemed valid and enforceable to the full extent possible.
20.    Waiver. The waiver of any term or condition contained in this Agreement
by any party to this Agreement will not be construed as a waiver of a subsequent
breach or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.
21.    Counterpart and Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. This Agreement may
be executed by facsimile signature (including signatures in Adobe PDF or similar
format).
22.    Entire Agreement; Modifications. Except as otherwise provided herein or
in the exhibits hereto, this Agreement represents the entire understanding among
the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including, without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to the Consultant from the Company. For
clarity, this Agreement does not modify or supersede the Non-Compete Agreement
or the Amended and Restated Employment Agreement by and between Consultant and
Company having an effective date of May 21, 2015, as amended from time-to-time.
All modifications to the Agreement must be in writing and signed by each of the
parties hereto.
[Remainder of Page Intentionally Left Blank]


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the Effective Date.


Company:
Conformis, Inc.


 
 
 
 
By:
/s/ Mark A. Augusti
 
 
Mark A. Augusti
Chief Executive Officer





 
 
 
Consultant:
 
/s/ Frederick W. Driscoll
 
 
Frederick W. Driscoll



 
 
 
 
Address:
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
Email:
 





















Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 6

--------------------------------------------------------------------------------





EXHIBIT A
SCOPE OF SERVICES
Upon written request by Company during the Term, the Consultant “Services” to
the Company will include:
1.
General consulting services as may be requested by the Company's Chief Executive
Officer or Chief Financial Officer, or their designees, including, without
limitation:



a.
providing transition services to the Company’s new Chief Financial Officer and
Finance team, in general.



The Consultant will report to the Company’s Chief Financial Officer or his
designee. The Consultant will provide Services at such place and times as the
Company and the Consultant may mutually determine.
The Company will not control in any way the methods used by the Consultant in
performing the Services.
This Agreement will automatically terminate on March 31, 2020. The parties
hereto may extend the term of this Agreement by means of a written instrument
executed by each of them, including in counterparts.


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 7

--------------------------------------------------------------------------------




EXHIBIT B
CONSULTING FEES
The Company will pay the Consultant for Services rendered:
1.
At the rate of $450.00 per hour.

2.
Upon the expiration or termination of this Agreement on March 31, 2020, so long
as the Consultant has rendered Services in good faith, and upon the Company’s
receipt of the executed Termination Certificate (Exhibit C), the total sum of
$20,000.00.

The Company shall not be liable to pay any compensation for any Services that
are not requested by the Company in advance.
Other than as set forth above, the Company will pay the Consultant no other
compensation, whether in cash or non-cash form, for the Services.




Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 8

--------------------------------------------------------------------------------




EXHIBIT C
TERMINATION CERTIFICATE
This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, designs, computer programs or other materials,
including copies and reproductions of any of the aforementioned items, in
whatever form, relating to Conformis, Inc. (the “Company”), whether or not
confidential or proprietary.
I further certify that I have complied with all the terms of the Consulting
Agreement by and between the Company and the undersigned dated as of February
17, 2020 (the “Consulting Agreement”).
Moreover, I acknowledge and agree that, in compliance with the Consulting
Agreement, I will hold in confidence and will not disclose, use, copy, publish,
summarize or, if applicable, remove from the premises of the Company any
“Confidential Information” (as defined in the Consulting Agreement).




Date: ____________________




    
Frederick W. Driscoll


Consulting Agreement—Conformis, Inc. / Frederick W. Driscoll
February 17, 2020        Page 9